Citation Nr: 0415950	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-19 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, 
Mississippi


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had recognized active military service from 
February 20, 1979 to February 19, 1982.  

This appeal comes before the Board of Veterans' Appeals on 
appeal of a decision by Department of Veterans Affairs 
Medical Center in Jackson, Mississippi

In August 2003, the veteran appeared at the RO and offered 
testimony in support of his claim via a video conference 
hearing before the undersigned Veterans Law Judge in 
Washington DC.  The transcript of the hearing has been 
associated with the veteran's claims file. 


REMAND

The veteran contends that that medication prescribed by VA to 
treat his service-connected calluses causes, in essence, 
irreparable damage to his socks.

After having carefully reviewed the record, the Board finds 
that the requirements of the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 
and 5126, and codified as amended at 5102, 5103, 5106 and 
5107 (West 2002) have not been satisfied with respect to the 
issue on appeal.  Specifically, the VCAA and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
essentially provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim if there 
is a reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002).  See Disabled American Veterans v. 
Principi, 327 F.3d 1339 (Fed Cir 2003).  

The Board also notes that the statement of the case furnished 
to the veteran in June 2003, in providing reasons and bases 
for the decision denying the veteran entitlement to a 
clothing allowance, refers to a conversation with the 
veteran's primary physician during which she indicated that 
the veteran's medications did not cause irreplaceable damage 
to his clothing.  A more complete statement in writing 
identifying the medication considered should be associated 
with the veteran's claims file.

In view of the above, this matter is REMANDED to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
the following actions:

1.  With respect to the issued in 
appellate status, the RO should send the 
veteran and his representative a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any pertinent evidence in 
his possession.  38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  The RO should contact the veteran's 
primary physician and request that she 
identify the medications prescribed for 
the veteran's service-connected bilateral 
warts of both feet and right foot calluses 
since January 2000 and provide an opinion 
as to whether any of these medications 
could cause irreparable damage to the 
veteran's socks. 

3.  Thereafter, the VA Medical Center 
should re-adjudicate the claims of 
entitlement to a clothing allowance in 
light of all pertinent evidence and legal 
authority.

If the benefit sought on appeal remains denied, following 
compliance with the VCAA, the veteran and his representative 
should be provided with a supplemental statement of the case.  
The appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.          

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




